  Case 18-35459      Doc 40    Filed 04/18/19 Entered 04/19/19 08:51:11            Desc Main
                                 Document      Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     18-35459
Grover H. Barnes                            )
                                            )               Chapter: 13
                                            )
                                                            Honorable Timothy Barnes
                                            )
                                            )
               Debtor(s)                    )

                   ORDER DENYING APPLICATION FOR COMPENSATION

       Counsel's application for compensation (the "Application") in the above-captioned matter is
denied without prejudice for the following reason(s):

___ Court-Approved Retention Agreement (the "CARA") (Local Form 23c) used but not provided
___ Originally-signed CARA not provided
___ Local Form application (Local Form 23, 23-1, or 23-2) not provided
___ Incorrect Local Form application provided (Local Form 23 when Local Form 23-1 is required, etc.)
___ Local Form order (Local Form 23a/Local Form 23b/Local Form 23c) not provided or not provided
in fillable format
___ Incorrect Local Form order provided (Local Form 23b when Local Form 23c is required, etc.)
___ Required statement pursuant to Federal Rule of Bankruptcy Procedure 2016
not filed
___ Required statement pursuant to Federal Rule of Bankruptcy Procedure 2016 impermissibly
modifies the CARA by excluding representation for matters required to covered by the CARA
___ Application seeks a flat fee without having entered into the CARA (Local Rule of Bankruptcy
Procedure ("LBR") 5082-2(D)(2))
___ Application seeks a flat fee but the CARA has been modified (LBR 5082-2(C)(1))
___ Application seeks without itemization an amount of compensation that exceeds the amount
authorized by the applicable General Order for use with the CARA (LBR 5082-2(C)(1))
___ Application indicates that Counsel and Debtor have entered into an additional agreement for
representation beyond the CARA and such additional agreement is not provided or is provided but
seeks to modify the services required in the CARA or compensate counsel above the authorized amount
(LBR 5082-2(C)(3))
___ All agreements governing terms of counsel's retention not provided
___ Failure to serve the Debtor(s)
_X_ Failure to serve all creditors, as required by LBR 5082-2(D)(1), because Counsel may not rely on
the 341 notice as (check all that apply):
   ___ Counsel did not attach the 341 notice to the Application (LBR 5082-2(D)(1)(a))
   ___ The 341 notice was not served on all creditors (LBR 5082-2(D)(1)(a))
   ___ Compensation sought does not match compensation disclosed on 341 notice or no amount was
disclosed on 341 notice (LBR 5082-2(D)(1)(a))
   _X_ The Application was not noticed for the original confirmation hearing (LBR 5082-2(D)(1)(b))
 Case 18-35459      Doc 40   Filed 04/18/19 Entered 04/19/19 08:51:11     Desc Main
                               Document     Page 2 of 2
                                                  Enter:


                                                           Timothy A. Barnes
Dated: April 18, 2019                                      United States Bankruptcy Judge
